In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1153V
                                     Filed: February 19, 2015
                                            Unpublished

****************************
MARY DANIELS,                            *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
      v.                                 *      Influenza or Flu Vaccine; Shoulder
                                         *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *      (SIRVA); Special Processing Unit
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
                                         *
****************************
Joseph Pepper, Esq. (acting for Ronald Homer), Conway, Homer & Chin-Caplan, P.C.,
      Boston, MA, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On November 26, 2014, Mary Daniels filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she a shoulder injury related to
vaccine administration (SIRVA) which was caused by the flu vaccine she received on
December 3, 2012. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On February 18, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 5. Specifically, respondent “believes that the alleged injury is consistent
with a shoulder injury related to vaccine administration (“SIRVA”) and it was caused in

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
fact by the influenza vaccine she received on December 3, 2012.” Id. Furthermore,
respondent agrees that petitioner’s injury lasted for more than six months and is not due
to factors unrelated to the administration of the flu vaccine. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2